DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16,2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered. 
3. 	Claims 1-13 are currently pending and are rejected for the reasons set forth below.
	
Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).



5.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

6. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-6 are directed to a method (i.e., process), claims 7-12 are directed to a device (i.e., machine), and claim 13 is directed to a non-transitory computer readable storage medium (i.e., machine).
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “predicting …, according to historical transaction data, a predicted total foreign exchange purchase amount within a first set deadline of a current foreign exchange purchase period; within an exchange rate stabilization period of the first set deadline of the current foreign exchange purchase period, … initiating a foreign exchange purchase transaction request according to the predicted total foreign exchange purchase amount, the foreign exchange purchase transaction request being used for purchasing, according to an exchange rate within the exchange rate stabilization period, foreign exchange of the predicted total foreign exchange purchase amount; after the first set deadline of the current foreign exchange purchase period expires, … acquiring an actual total foreign exchange purchase amount within the first set deadline of the current foreign exchange purchase period; and performing … transaction clearing according to the actual total foreign exchange purchase amount and the predicted total foreign exchange purchase amount.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely performing foreign exchange purchase transactions. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a processor”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 7:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 7 recites the at least following limitations of “predict, according to historical transaction data, a predicted total foreign exchange purchase amount within a first set deadline of a current foreign exchange purchase period, and within an exchange rate stabilization period of the first set deadline of the current foreign exchange purchase period, initiate a foreign exchange purchase transaction request according to the predicted total foreign exchange purchase amount, the foreign exchange purchase transaction request being used for purchasing, according to an exchange rate within the exchange rate stabilization period, foreign exchange of the predicted total foreign exchange purchase amount; after the first set deadline of the current foreign exchange purchase period expires, acquire an actual total foreign exchange purchase amount within the first set deadline of the current foreign exchange purchase period; and perform transaction clearing according to the actual total foreign exchange purchase amount and the predicted total foreign exchange purchase amount.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely performing foreign exchange purchase transactions. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 7 further to the abstract idea includes additional elements of “at least one processor” and “at least one memory”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one processor” and “at least one memory” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 13:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 13 recites the at least following limitations of “predicting, according to historical transaction data, a predicted total foreign exchange purchase amount within a first set deadline of a current foreign exchange purchase period; within an exchange rate stabilization period of the first set deadline of the current foreign exchange purchase period, initiating a foreign exchange purchase transaction request according to the predicted total foreign exchange purchase amount, the foreign exchange purchase transaction request being used for purchasing, according to an exchange rate within the exchange rate stabilization period, foreign exchange of the predicted total foreign exchange purchase amount; after the first set deadline of the current foreign exchange purchase period expires, acquiring an actual total foreign exchange purchase amount within the first set deadline of the current foreign exchange purchase period; and performing transaction clearing according to the actual total foreign exchange purchase amount and the predicted total foreign exchange purchase amount.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely performing foreign exchange purchase transactions. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 13 further to the abstract idea includes additional elements of “a computing device”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computing device” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-6 and 8-12 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2 and 8: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the said predicting recited in independent claims 1 and 7 by further specifying the predicted total foreign exchange purchase amount …. The limitations of these claims fail to integrate the abstract idea into a practical application because these dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3 and 9: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the predicted total foreign exchange purchase amount recited in dependent claims 2 and 8 by further specifying Y represents the predicted total foreign exchange purchase amount …. The limitations of these claims fail to integrate the abstract idea into a practical application because these dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4 and 10: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the said within the exchange rate stabilization period of the first set deadline of the current foreign exchange purchase period, initiating the foreign exchange purchase transaction request according to the predicted total foreign exchange purchase amount recited in independent claims 1 and 7 by further specifying dividing the first set deadline of the current foreign exchange purchase period …. The limitations of these claims fail to integrate the abstract idea into a practical application because these dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 11: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the said dividing recited in dependent claims 4 and 10 by further specifying determining, according to an actual total foreign exchange purchase amount with the first set deadline of the latest foreign exchange purchase period …. The limitations of these claims fail to integrate the abstract idea into a practical application because these dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6 and 12: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computing formula of the predicted foreign exchange purchase component recited in dependent claims 5 and 11 by further specifying wherein A represents the predicted total foreign exchange purchase amount within the set deadline of the current foreign exchange purchase period…. The limitations of these claims fail to integrate the abstract idea into a practical application because these dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  

Response to Applicant’s Arguments
7.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-13 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument (Step 2A – Prong One): From Applicant Arguments/Remarks, Applicants submit that the claims are not directed to an abstract idea, but instead are directed to a novel improvement to a specific technology.  Applicants again submit that the claims do not describe mental processes but the claims describe a process that improves upon prior art computer technology. Similar to examples 37 and 38 of the Subject Matter Eligibility Examples, in particular, Applicants submit that the claims are akin to Example 37, claim 2 of "Subject Matter Eligibility Examples: Abstract Ideas", published by the USPTO on January 7, 2019. In particular, the claim does not recite a mental process because the claim, under the broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components (See Applicant Arguments/Remarks Pages 12-15).
In response to Applicant’s arguments, Examiner respectfully submits that unlike the claims in Examples 37, particularly claim 2 in Example 37 (i.e., the allowed claim did not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the allowed claim did not recite a mental process because the claim, under its broadest reasonable interpretation, did not cover performance in the mind but for the recitation of generic computer components. For example, the “determining step” required action by a processor that cannot be practically applied in the mind).  In Example 38 (i.e., the allowed claim did not recite any of the judicial exceptions enumerated in the 2019 PEG. The claim did not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts were not recited in the claims. With respect to mental processes, the claim did not recite a mental process because the steps were not practically performed in the human mind), the present claims, for instance, amended independent claim 1, independent claim 7 and independent claim 13 recite the limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely performing foreign exchange purchase transactions. Examiner also notes that the CAFC has held that “a claim for a new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). See details of Claim Rejections - 35 USC § 101 of claims 1-13 in the section above. 
Applicant’s Argument (Step 2A – Prong Two): From Applicant Arguments/Remarks, Applicants submit that the current claims are integrated into a practical application of predicting a rate prior to executing the transaction to reduce exchange loss caused by the exchange rate. This represents very clearly more than generally linking the use of the judicial exception to a particular technological environment. Similar to Finjan (and DDR), the claims provide an improvement to a specific technology and as such are not abstract. Even if the claim recites an abstract idea as “performing foreign exchange purchase transactions,” the claims is not directed to the abstract idea because it limits the abstract idea very, very much to a practical application with all this additional language (See Applicant Arguments/Remarks Pages 15-18).
In response to Applicant’s arguments, Examiner respectfully submits that independent claim 1, independent claim 7, and independent claim 13 further to the abstract idea include additional elements of “a processor”, “at least one memory”, “a computer device”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claims are directed to an abstract idea. See details of Claim Rejections - 35 USC § 101 of claims 1-13 in the section above. 
Applicant’s Argument (Step 2B): From Applicant Arguments/Remarks, Applicants submit that the claims recite significantly more that the judicial exception. The claims recite limitations that amount to significantly more than the exception itself, limitations that are not well-understood, routine, or conventional in the field. The combination of steps recited show that the claim is not to the idea of undertaking a financial transaction, but rather that the steps impose meaningful limits that allow for reducing exchange loss caused by the exchange rate, via a computer system that first predicts an exchange rate and then performs the exchange on a financial institution computing system. Thus, the claims amount to significantly more than the judicial exception and are neither routine nor conventional in the field. Applicants submit that, at least based on the lack of any rejection under 35 U.S.C. §§ 102 or 103, the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional. Applicants respectfully request that the rejections of claims under 35 U.S.C. §101 be withdrawn (See Applicant Arguments/Remarks Pages 18-20).
In response to Applicant’s arguments, Examiner respectfully submits that independent claim 1, independent claim 7, and independent claim 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “at least one memory”, “a computing device” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2). Also, Examiner notes that the claims may be novel, however, they could still be directed to a judicial exception and that the courts have held that despite the concept or claims being novel or new, the claims may still be abstract; (Ultramercial) or not significantly more. See details of Claim Rejections - 35 USC § 101 of claims 1-13 in the section above. 

Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Li et al. (U.S. Pub. No. 2011/0231283) teach online processing for offshore business transactions.
	McCarthy (U.S. Pub. No. 2015/0379484) teach international payment systems and methods.
	Scheirer (U.S. Pub. No. 2001/0056398) teach method and system for delivering foreign exchange risk management advisory solutions to a designated market.

Conclusion
9.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
10.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/LIZ P NGUYEN/
Examiner, Art Unit 3696 


/JOSEPH W. KING/Primary Examiner, Art Unit 3696